Title: To George Washington from James Caldwell, 10 January 1780
From: Caldwell, James
To: Washington, George


          
            Sir,
            Eliz. Town Jany 10. 1780.
          
          In consequence of an application made to me last week by Genl Irwin I did interest myself to procure grain for the Troops in this District. The principle difficulty was to obtain money. This I overcame by promising Loan office Certificates—And have succeeded in pro[c]uring grain far beyond my most sanguine expectations. I believe I have already enganged three thousond Bushels, which I can deliver in a few days if the money does not fail. I expected the Grain procured here Woud be reserved for the Troops upon duty in this district. If your Excellency directs part of it to be sent up it shall go to the place the Comy will direct—We can at least spare the six hundered bushels which I find is the quota requested of this County. Excuse the inaccuracy of this hasty scrawl from Your Excellencys most obedt & most huml. Sert
          
            James Caldwell
          
        